Citation Nr: 0529402	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
venous insufficiency with vasospasm.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, reopened and denied 
the veteran's claim of entitlement to service connection for 
venous insufficiency with vasospasm.  In July 2005, the 
United States Court of Appeals for Veterans Claims vacated, 
in part, a May 2004 Board decision denying the claim on the 
basis that the Board failed to apply the correct version of 
38 C.F.R. § 3.156 when addressing the issue of new and 
material evidence.  The issue was remanded to the Board for 
adjudication of the claim using the correct version of the 
aforementioned pertinent regulation.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1960, 
entitlement to service connection for venous insufficiency 
with vasospasm was denied

2.  The additional evidence submitted subsequent to October 
1960 is cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for venous insufficiency with vasospasm.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for venous insufficiency with 
vasospasm.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was provided 
with the law and regulations pertaining to VCAA in the August 
2002 statement of the case and was afforded an opportunity to 
testify at a personal hearing, which he declined.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the veteran in 
this case filed his claim to reopen the issue of entitlement 
to service connection for venous insufficiency with vasospasm 
in January 2002, after the effective date for regulatory 
change of the new and material evidence requirement, the 
changes to the definition of new and material evidence will 
be applied here.

Service connection for venous insufficiency with vasospasm 
was denied by the RO in October 1960.  There was no appeal of 
this decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim for venous insufficiency with vasospasm.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

The revised version of the regulation that applies to this 
claim defines new evidence to mean existing evidence not 
previously submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

At the time of the RO decision in October 1960, denying 
service connection for chronic venous insufficiency with 
secondary vasospasm, the evidence considered included the 
veteran's service medical records and a statement from a 
private physician relating the disability to service, based 
on a history related by the veteran of an accident in 
service.  The RO concluded that the evidence did not relate 
the current disorder to service.  The veteran did not appeal 
that decision.

The medical reports submitted since the 1960 rating action 
are essentially cumulative and redundant of information 
previously considered and show only continued treatment for 
bilateral circulatory problems, diagnosed as venous 
insufficiency with vasospasm.  The evidence considered 
previously included a statement from a private physician to 
the effect that the veteran's venous insufficiency with 
vasospasm was related, in part, to an injury in service.  
However, the additional evidence does not relate any current 
lower extremity problem to military service.  The current 
evidence includes numerous VA treatment records from 1960 to 
the present and recent VA examination reports showing the 
diagnosis of venous insufficiency with vasospasm.  On VA 
examination in April 2002, the physician indicated that the 
specific etiology of the veteran's venous stasis could not be 
ascertained but opined that he did not believe that it was 
related to the left leg laceration in service as the lower 
extremity edema was equal bilaterally.

As a layperson, the veteran is not competent to offer a 
medical opinion.  Thus, his contentions that his venous 
insufficiency is related to service are insufficient to 
reopen the previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's venous insufficiency 
with vasospasm to service.  The medical reports do not offer 
any new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for venous insufficiency with 
vasospasm has not been presented.


ORDER


As new and material evidence has not been submitted to reopen 
the claim of service connection for venous insufficiency with 
vasospasm, the appeal is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


